Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.3 FOR IMMEDIATE RELEASE CHINAGROWTH NORTH ACQUISITION CORPORATION FILES PROXY STATEMENT AND AMENDS SHARE PURCHASE AGREEMENT WITH UIB GROUP LIMITED - Amends Earn-Out Share Targets  - Provides Business Outlook for Remainder of 2008  - Conference call scheduled for Tuesday, November 11, 2008 Beijing, China, November 10, 2008 - ChinaGrowth North Acquisition Corporation (CGNAC; OTC Bulletin Board: CGNYF) today announced that the company has amended its initial share purchase agreement with UIB Group Limited and filed a From 6-K with the Securities and Exchange Commission containing its proxy statement regarding the transaction. Following completion of the transaction, UIB will become a wholly owned subsidiary of ChinaGrowth North Acquisition Corporation. AMENDED TRANSACTION SUMMARY In a May 28, 2008 press release CGNAC announced that it had agreed to acquire UIB for an initial aggregate purchase price of $53.2 million, which included 6,365,001 ordinary shares of CGNAC stock and $2 million in cash, excluding additional contingent shares. Pursuant to an amended Share Purchase Agreement, dated October 30, 2008, CGNAC will place 2,000,000 shares of the 6,365,001 shares noted above in escrow to be released to UIB shareholders only if, on a consolidated basis, the surviving company achieves or exceeds both after-tax net profits in the following fiscal years: Fiscal Year Ending December 31 After Tax Net Profits 2008 US$12,000,000 2009 US$18,000,000 In addition, management of ChinaGrowth North has agreed to put 562,500 or 50% of their promote shares into escrow. The escrowed promote shares will only be released if 2009 net income is at least $26 million. Otherwise, such shares will be forfeited. Furthermore, as part of the amended Share Purchase Agreement, the shareholders of UIB and their designees will be issued, on an all or none basis, ordinary shares of CGNAC on an annual basis, if, on a consolidated basis, the surviving company achieves or exceeds after-tax net profits in the following fiscal years of: Fiscal Year Ending December 31 After Tax Net Profits Total Additional Ordinary Shares Issuable to Sellers* 2009 US$26,000,000 4,000,000 2010 US$43,000,000 3,000,000 2011 US$75,000,000 3,000,000 2012 US$116,000,000 3,000,000 2013 US$180,000,000 4,000,000 *These amounts do not cumulate The after-tax net profits will be determined following the completion of an audit in accordance with United States generally accepted accounting principles (GAAP), excluding after-tax profits from any acquisitions subsequent to the closing of the transaction which will have a dilutive effect on EPS. The total post-transaction primary shares outstanding (exclusive of 2,562,500 shares held in escrow pending achieving certain net income targets in 2008 and 2009) will be approximately 10,087,501 and total warrants outstanding will be approximately 5,890,000. CGNAC will have approximately $40 million in cash subsequent to the close of the acquisition (assuming no redemptions). The transaction is subject to customary closing conditions, including completion of the US GAAP audit, completion of all necessary documentation and approval of the shareholders of ChinaGrowth North Acquisition Corporation. Xuesong Song, Chairman of ChinaGrowth North Acquisition Corporation stated, We are extremely excited to announce todays proxy filing as we move towards a completion of this deal. Given the difficult market environment, we believe that the hard work of the ChinaGrowth North and UIB Group Limited teams to amend the terms of the transaction to tie a greater portion of the purchase price to performance has provided shareholders with an exciting investment opportunity in the fast-growing field of insurance intermediary in China. BUSINESS OUTLOOK For the fiscal year ending December 31, 2008, total net revenues are expected to more than double from $17.1 million to approximately $43 million while the net income is expected to be approximately US$12 million, compared with approximately US$3.9 million of net income for the fiscal year ended December 31, 2007. Mr. Song commented, We continue to see very strong demand for UIBs various educational insurance products in China. Educational institutions participating in UIBs
